

Exhibit 10.2


NATIONAL CINEMEDIA, INC
2020 OMNIBUS INCENTIVE PLAN
1.Purpose
The purpose of this 2020 Omnibus Incentive Plan (the “Plan”) of National
CineMedia, Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and cash and equity performance-based incentives that are intended
to better align the interests of such persons with those of the Company’s
stockholders. Except where the context otherwise requires, the term “Company”
shall include any of the Company’s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Internal Revenue Code
of 1986, as amended, and any regulations thereunder (the “Code”) and any other
business venture (including, without limitation, joint venture or limited
liability company) in which the Company has a controlling interest, as
determined by the Board of Directors of the Company (the “Board”); ”); provided,
however, that such other business ventures (i) shall be limited to entities
that, where required by Section 409A of the Code or any successor provision
thereto, and the regulations thereunder (“Section 409A”), are eligible issuers
of service recipient stock (as defined in Treas. Reg. Section
1.409A-1(b)(5)(iii)(E), or applicable successor regulation) and (ii) shall, for
the avoidance of doubt, include National CineMedia, LLC.
2.Eligibility
All of the Company’s employees, officers and directors, as well as consultants
and advisors to the Company (as the terms consultants and advisors are defined
and interpreted for purposes of Form S-8 under the Securities Act of 1933, as
amended (the “Securities Act”), or any successor form) are eligible to be
granted Awards (as defined below) under the Plan. Each person who is granted an
Award under the Plan is deemed a “Participant.” The Plan provides for the
following types of awards, each of which is referred to as an “Award”: Options
(as defined in Section 5), SARs (as defined in Section 6), Restricted Stock (as
defined in Section 7), RSUs (as defined in Section 7) and Other Stock-Based and
Cash-Based Awards (each as defined in Section 8). Except as otherwise provided
by the Plan, each Award may be made alone or in addition or in relation to any
other Award. The terms of each Award need not be identical, and the Board need
not treat Participants uniformly.
3.Administration and Delegation
(a)Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award. All actions and decisions by the Board with respect to the
Plan and any Awards shall be made in the Board’s discretion and shall be final
and binding on all persons having or claiming any interest in the Plan or in any
Award.
(b)Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.
(c)Delegation to Officers. Subject to any requirements of applicable law
(including as applicable Sections 152 and 157(c) of the General Corporation Law
of the State of Delaware), the Board may delegate to one or more officers of the
Company the power to grant Awards (subject to any limitations under the Plan) to
employees or officers of the Company and to exercise such other powers under the
Plan as the Board may determine, provided that the Board shall fix the terms of
Awards to be granted by such officers (including the exercise price of such
Awards, which may include a formula by which the exercise price will be
determined), the maximum number of shares subject to Awards that the officers
may grant, and the time period in which such Awards may be granted; and provided
further, that no officer shall be authorized to grant Awards to any “executive
officer” of the Company (as defined by Rule 3b-7 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) or to any “officer” of the Company
(as defined by Rule 16a-1(f) under the Exchange Act).
4.Stock Available for Awards
1

--------------------------------------------------------------------------------



(a)Number of Shares; Share Counting.
(i)Authorized Number of Shares. Subject to adjustment under Section 10, Awards
may be made under the Plan for up to a number of shares of common stock, $0.01
par value per share, of the Company (the “Common Stock”), as is equal to the sum
of:
(A)7,500,000 shares of Common Stock; and
(B)such additional number of shares of Common Stock (up to 4,435,595 shares) as
is equal to the sum of (x) the number of shares of Common Stock reserved for
issuance under the Company’s 2016 Equity Incentive Plan (the “2016 Plan”) that
remain available for grant under the 2016 Plan immediately prior to the date
that the Plan is approved by the Company’s stockholders (the “Effective Date”)
and (y) the number of shares of Common Stock subject to awards granted under the
2016 Plan and the Company’s 2007 Equity Incentive Plan which awards expire,
terminate or are otherwise surrendered, cancelled, forfeited or repurchased by
the Company at their original issuance price pursuant to a contractual
repurchase right in each case after the Effective Date (subject, however, in the
case of Incentive Stock Options to any limitations under the Code). Any or all
of which Awards may be in the form of Incentive Stock Options (as defined in
Section 5(b)). Shares of Common Stock issued under the Plan may consist in whole
or in part of authorized but unissued shares or treasury shares. Effective as of
the Effective Date, the Company may not grant any further awards under the 2016
Plan.
(ii)Share Counting. For purposes of counting the number of shares available for
the grant of Awards under the Plan under this Section 4(a) and under the
sublimit contained in Section 4(b):
(A)all shares of Common Stock covered by SARs shall be counted against the
number of shares available for the grant of Awards under the Plan and against
the sublimit contained in Section 4(b); provided, however, that (i) SARs that
may be settled only in cash shall not be so counted and (ii) if the Company
grants a SAR in tandem with an Option for the same number of shares of Common
Stock and provides that only one such Award may be exercised (a “Tandem SAR”),
only the shares covered by the Option, and not the shares covered by the Tandem
SAR, shall be so counted, and the expiration of one in connection with the
other’s exercise will not restore shares to the Plan;
(B)to the extent that an RSU may be settled only in cash, no shares shall be
counted against the shares available for the grant of Awards under the Plan;
(C)if any Award (i) expires or is terminated, surrendered or cancelled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or (ii) results in any Common Stock not being issued (including as a
result of a SAR that was settleable either in cash or in stock actually being
settled in cash), the unused Common Stock covered by such Award shall again be
available for the grant of Awards; provided, however, that (1) in the case of
Incentive Stock Options, the foregoing shall be subject to any limitations under
the Code, (2) in the case of the exercise of a SAR, the number of shares counted
against the shares available under the Plan and against the sublimit contained
in Section 4(b) shall be the full number of shares subject to the SAR multiplied
by the percentage of the SAR actually exercised, regardless of the number of
shares actually used to settle such SAR upon exercise and (3) the shares covered
by a Tandem SAR shall not again become available for grant upon the expiration
or termination of such Tandem SAR;
(D)shares of Common Stock delivered (either by actual delivery, attestation, or
net exercise) to the Company by a Participant to (i) purchase shares of Common
Stock upon the exercise of an Award or (ii) satisfy tax withholding obligations
with respect to Options and SARs (including shares retained from the Option or
SAR creating the tax obligation) shall not be added back to the number of shares
available for the future grant of Awards; provided, for the avoidance of doubt,
that shares of Common Stock retained from awards other than Options and SARs to
satisfy tax withholding obligations with respect to such awards, whether granted
under this Plan or the 2016 Plan, shall be added to the number of shares
available for the future grant of Awards under this Plan; and
A.shares of Common Stock repurchased by the Company on the open market using the
proceeds from the exercise of an Award shall not increase the number of shares
available for future grant of Awards.
(b)Limit on Non-Employee Director Compensation. The maximum aggregate amount of
value (calculated based on grant date fair value for financial reporting
purposes) of Awards granted in any fiscal year to any individual non-employee
director in his or her capacity as a non-employee director shall not exceed
$650,000; provided, however, that the Compensation Committee may make exceptions
to this limit for individual non-employee directors in extraordinary
circumstances, as the Committee may determine in its discretion, provided that
the non-employee director receiving such additional compensation may not
participate in the decision to award such compensation. For the avoidance of
doubt, this
2

--------------------------------------------------------------------------------



limit does not apply to cash compensation paid to non-employee directors, nor
does it apply to Awards granted under the Plan to non-employee directors who are
also serving as consultants or advisors to the Company.
(c)Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Board deems appropriate in
the circumstances, notwithstanding any limitations on Awards contained in the
Plan. Substitute Awards shall not count against the overall share limit set
forth in Section 4(a)(1) or any sublimit contained in the Plan, except as may be
required by reason of Section 422 and related provisions of the Code.
5.Stock Options.
(a)General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as the Board considers
necessary or advisable.
(b)Incentive Stock Options. An Option that the Board intends to be an “incentive
stock option” as defined in Section 422 of the Code (an “Incentive Stock
Option”) shall only be granted to employees of National CineMedia, Inc., any of
National CineMedia, Inc.’s present or future parent or subsidiary corporations
as defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. An Option that is not intended to be an
Incentive Stock Option shall be designated a “Nonstatutory Stock Option.” The
Company shall have no liability to a Participant, or any other person, if an
Option (or any part thereof) that is intended to be an Incentive Stock Option is
not an Incentive Stock Option or if the Company converts an Incentive Stock
Option to a Nonstatutory Stock Option.
(c)Exercise Price. The Board shall establish the exercise price of each Option
or the formula by which such exercise price will be determined. The exercise
price shall be specified in the applicable Option agreement. The exercise price
shall be not less than 100% of the Grant Date Fair Market Value (as defined
below) of the Common Stock on the date the Option is granted; provided that if
the Board approves the grant of an Option with an exercise price to be
determined on a future date, the exercise price shall be not less than 100% of
the Grant Date Fair Market Value on such future date. “Grant Date Fair Market
Value” of a share of Common Stock for purposes of the Plan will be determined as
follows:
1.if the Common Stock trades on a national securities exchange, the closing sale
price (for the primary trading session) on the applicable date; or
i.if the Common Stock does not trade on any such exchange, the average of the
closing bid and asked prices on the applicable date as reported by an
over-the-counter marketplace designated by the Board; or
ii.if the Common Stock is not publicly traded, the Board will determine the
Grant Date Fair Market Value for purposes of the Plan using any measure of value
it determines to be appropriate (including, as it considers appropriate, relying
on appraisals) in a manner consistent with the valuation principles under
Section 409A, except as the Board may expressly determine otherwise.
For any date that is not a trading day, the Grant Date Fair Market Value of a
share of Common Stock for such date will be determined by using the closing sale
price or average of the bid and asked prices, as appropriate, for the
immediately preceding trading day and with the timing in the formulas above
adjusted accordingly. The Board can substitute a particular time of day or other
measure of “closing sale price” or “bid and asked prices” if appropriate because
of exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with Section
409A. The Board has sole discretion to determine the Grant Date Fair Market
Value for purposes of the Plan, and all Awards are conditioned on the
Participant’s agreement that the Administrator’s determination is conclusive and
binding even though others might make a different determination.
(d)Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
Option agreement; provided, however, that no Option will be granted with a term
in excess of 10 years.
(e)Exercise of Options. Options may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company,
together with payment in full (in the manner specified in Section 5(f)) of the
exercise price for the number of shares for which the Option is exercised.
Shares of Common Stock subject to the Option will be delivered by the Company as
soon as practicable following exercise.
3

--------------------------------------------------------------------------------



(f)Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:
(1)in cash or by check, payable to the order of the Company;
(2)except as may otherwise be provided in the applicable Option agreement or
approved by the Board, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;
(3)to the extent provided for in the applicable Option agreement or approved by
the Board, by delivery (either by actual delivery or attestation) of shares of
Common Stock owned by the Participant valued at their fair market value (valued
in the manner determined by (or in a manner approved by) the Board), provided
(i) such method of payment is then permitted under applicable law, (ii) such
Common Stock, if acquired directly from the Company, was owned by the
Participant for such minimum period of time, if any, as may be established by
the Board and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;
(4)to the extent provided for in the applicable Nonstatutory Stock Option
agreement or approved by the Board, by delivery of a notice of “net exercise” to
the Company, as a result of which the Participant would receive (i) the number
of shares underlying the portion of the Option being exercised, less (ii) such
number of shares as is equal to (A) the aggregate exercise price for the portion
of the Option being exercised divided by (B) the fair market value of the Common
Stock (valued in the manner determined by (or in a manner approved by) the
Board) on the date of exercise;
(5)to the extent permitted by applicable law and provided for in the applicable
Option agreement or approved by the Board, by payment of such other lawful
consideration as the Board may determine; provided, however, that in no event
may a promissory note of the Participant be used to pay the Option exercise
price; or
(6)by any combination of the above permitted forms of payment.
(g)Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 10): (1)
amend any outstanding Option granted under the Plan to provide an exercise price
per share that is lower than the then-current exercise price per share of such
outstanding Option, (2) cancel any outstanding option (whether or not granted
under the Plan) and grant in substitution therefor new Awards under the Plan
(other than Awards granted pursuant to Section 4(c)) covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option, (3) cancel in exchange for a cash payment any outstanding Option with an
exercise price per share above the then-current fair market value of the Common
Stock (valued in the manner determined by (or in a manner approved by) the
Board), or (4) take any other action under the Plan that constitutes a
“repricing” within the meaning of the rules of the NASDAQ Stock Market.
(h)No Reload Options. No Option granted under the Plan shall contain any
provision entitling the Participant to the automatic grant of additional Options
in connection with any exercise of the original Option.
(i)No Dividend Equivalents. No Option shall provide for the payment or accrual
of dividend equivalents.
6.Stock Appreciation Rights
(a)General. The Board may grant Awards consisting of stock appreciation rights
(“SARs”) entitling the holder, upon exercise, to receive an amount of Common
Stock or cash or a combination thereof (such form to be determined by the Board)
determined by reference to appreciation, from and after the date of grant, in
the fair market value of a share of Common Stock (valued in the manner
determined by (or in a manner approved by) the Board) over the measurement price
established pursuant to Section 6(b). The date as of which such appreciation is
determined shall be the exercise date.
(b)Measurement Price. The Board shall establish the measurement price of each
SAR and specify it in the applicable SAR agreement. The measurement price shall
not be less than 100% of the Grant Date Fair Market Value of the Common Stock on
the date the SAR is granted; provided that if the Board approves the grant of a
SAR effective as of a future date, the measurement price shall be not less than
100% of the Grant Date Fair Market Value on such future date.
(c)Duration of SARs. Each SAR shall be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 10 years.
(d)Exercise of SARs. SARs may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company,
together with any other documents required by the Board.
4

--------------------------------------------------------------------------------



(e)Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 10): (1)
amend any outstanding SAR granted under the Plan to provide a measurement price
per share that is lower than the then-current measurement price per share of
such outstanding SAR, (2) cancel any outstanding SAR (whether or not granted
under the Plan) and grant in substitution therefor new Awards under the Plan
(other than Awards granted pursuant to Section 4(c)) covering the same or a
different number of shares of Common Stock and having a measurement price per
share lower than the then-current measurement price per share of the cancelled
SAR, (3) cancel in exchange for a cash payment any outstanding SAR with a
measurement price per share above the then-current fair market value of the
Common Stock (valued in the manner determined by (or in a manner approved by)
the Board), or (4) take any other action under the Plan that constitutes a
“repricing” within the meaning of the rules of the rules of the NASDAQ Stock
Market.
(f)No Reload SARs. No SAR granted under the Plan shall contain any provision
entitling the Participant to the automatic grant of additional SARs in
connection with any exercise of the original SAR.
(g)No Dividend Equivalents. No SAR shall provide for the payment or accrual of
dividend equivalents.
7.Restricted Stock; RSUs
(a)General. The Board may grant Awards entitling recipients to acquire shares of
Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. The Board
may also grant Awards entitling the recipient to receive shares of Common Stock
or cash to be delivered at the time such Award vests (“RSUs”).
(b)Terms and Conditions for Restricted Stock and RSUs. The Board shall determine
the terms and conditions of Restricted Stock and RSUs, including the conditions
for vesting and repurchase (or forfeiture) and the issue price, if any.
(c)Additional Provisions Relating to Restricted Stock.
(1)Dividends. Any dividends (whether paid in cash, stock or property) declared
and paid by the Company with respect to shares of Restricted Stock (“Unvested
Dividends”) shall be paid to the Participant only if and when such shares become
free from the restrictions on transferability and forfeitability that apply to
such shares. Each payment of Unvested Dividends will be made no later than the
end of the calendar year in which the dividends are paid to stockholders of that
class of stock or, if later, the 15th day of the third month following the
lapsing of the restrictions on transferability and the forfeitability provisions
applicable to the underlying shares of Restricted Stock. No interest will be
paid on Unvested Dividends.
(2)Stock Certificates. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock, as well as dividends or
distributions paid on such Restricted Stock, shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to his or
her Designated Beneficiary. “Designated Beneficiary” means (i) the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death or (ii) in the absence of an effective designation by a
Participant, the Participant’s estate.
(d)Additional Provisions Relating to RSUs.
1Settlement. Upon the vesting of and/or lapsing of any other restrictions (i.e.,
settlement) with respect to each RSU, the Participant shall be entitled to
receive from the Company the number of shares of Common Stock specified in the
Award agreement or (if so provided in the applicable Award agreement or
otherwise determined by the Board) an amount of cash equal to the fair market
value (valued in the manner determined by (or in a manner approved by) the
Board) of such number of shares or a combination thereof. The Board may provide
that settlement of RSUs shall be deferred, on a mandatory basis or at the
election of the Participant, in a manner that complies with Section 409A.
2Voting Rights. A Participant shall have no voting rights with respect to any
RSUs.
3Dividend Equivalents. The Award agreement for RSUs may provide Participants
with the right to receive an amount equal to any dividends or other
distributions declared and paid on an equal number of outstanding shares of
Common Stock (“Dividend Equivalents”). Dividend Equivalents will be credited to
an account for the Participant, may be
5

--------------------------------------------------------------------------------



settled in cash and/or shares of Common Stock as set forth in the Award
agreement and shall be subject to the same restrictions on transfer and
forfeitability as the RSUs with respect to which paid. No interest will be paid
on Dividend Equivalents.
1Other Stock-Based and Other Cash-Based Awards
(a)General. The Board may grant other Awards of shares of Common Stock, and
other Awards that are valued in whole or in part by reference to, or are
otherwise based on, shares of Common Stock or other property (“Other Stock-Based
Awards”). Such Other Stock-Based Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled. Other
Stock-Based Awards may be paid in shares of Common Stock or cash, as the Board
shall determine. The Company may also grant Awards denominated in cash rather
than shares of Common Stock (“Cash-Based Awards”).
(b)Terms and Conditions. Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock-Based Award or Cash-Based
Award, including any purchase price applicable thereto.
(c)Dividend Equivalents. The Award agreement for an Other Stock-Based Award may
provide Participants with the right to receive Dividend Equivalents. Dividend
Equivalents will be credited to an account for the Participant, may be settled
in cash and/or shares of Common Stock as set forth in the Award agreement and
shall be subject to the same restrictions on transfer and forfeitability as the
Other Stock-Based Award with respect to which paid. No interest will be paid on
Dividend Equivalents.
2Performance Awards.
(a)Grants. Awards under the Plan may be made subject to the achievement of
performance goals pursuant to this Section 9 (“Performance Awards”).
(b)Performance Measures. The Board may specify that the degree of granting,
vesting and/or payout of any Performance Award shall be subject to the
achievement of one or more performance measures established by the Board, which
may be based on the relative or absolute attainment of specified levels of one
or any combination of the following, which may be determined pursuant to
generally accepted accounting principles (“GAAP”) or on a non-GAAP basis, as
determined by the Board: (i) cash flow, (ii) cost initiatives, (iii) debt ratios
and other measures of credit quality or liquidity, (iv) earnings, (v) earnings
per share, (vi) economic profit, (vii) economic value added, (viii) enterprise
value, (ix) free cash flow, (x) margins (gross or net), (xi) market share, (xii)
market value, (xiii) net income, (xiv) operating income; (xv) return on assets,
capital, equity or investment, (xvi) revenue (gross or net), (xvii) stock price,
(xviii) strategic objectives, (xix) total stockholder return, (xx) advertising
revenue, (xxi) digital or on-screen revenue, (xxii) operating income or
operating income before depreciation and amortization (OIBDA) or OIBDA margin,
(xxiii) earnings before interest, taxes, depreciation and amortization, or
(xxiv) any other measure selected by the Board. Such goals may reflect absolute
entity or business unit performance or a relative comparison to the performance
of a peer group of entities or other external measure of the selected
performance criteria and may be absolute in their terms or measured against or
in relationship to other companies comparably, similarly or otherwise situated.
The Board may specify that such performance measures shall be adjusted to
exclude any one or more of (A) extraordinary or non-recurring items, (B) gains
or losses on the dispositions of discontinued operations, (C) the cumulative
effects of changes in accounting principles, (D) the writedown of any asset, (E)
fluctuation in foreign currency exchange rates, (F) charges for restructuring
and rationalization programs, (G) non-cash, mark-to-market adjustments on
derivative instruments, (H) amortization of purchased intangibles, (I) the net
impact of tax rate changes, (J) non-cash asset impairment charges, (K) gains on
extinguishment of the tax receivable agreement and (L) executive transition
costs, (M) compensation expenses or (N) any other factors as the Board may
determine. Such performance measures: (x) may vary by Participant and may be
different for different Awards; (y) may be particular to a Participant or the
department, branch, line of business, subsidiary or other unit in which the
Participant works and (z) may cover such period as may be specified by the
Board. The Board shall have the authority to make equitable adjustments to the
performance goals in recognition of unusual or non-recurring events affecting
the Company or the financial statements of the Company, in response to changes
in applicable laws or regulations or to account for items of gain, loss or
expense determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to the disposal of a segment of a business or related to a
change in accounting principles.
(c)Dividends; Dividend Equivalents. Subject to Sections 5(i) and 6(g),
Performance Awards may provide Participants with the right to receive Unvested
Dividends or Dividend Equivalents, as applicable. Unvested Dividends or Dividend
Equivalents will be credited to an account for the Participant, may be settled
in cash and/or shares of Common Stock as set
6

--------------------------------------------------------------------------------



forth in the Award agreement and shall be subject to the same restrictions on
transfer and forfeitability as the Performance Award with respect to which paid.
No interest will be paid on Unvested Dividends or Dividend Equivalents.
(d)Adjustments. The Board may adjust the cash or number of shares payable
pursuant to such Performance Award, and the Board may, at any time, waive the
achievement of the applicable performance measures, including in the case of the
death or disability of the Participant or a change in control of the Company.
10Adjustments for Changes in Common Stock and Certain Other Events
(1)Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under the Plan, (ii)
the share counting rules and sublimit set forth in Sections 4(a) and 4(b), (iii)
the number and class of securities and exercise price per share of each
outstanding Option, (iv) the share and per-share provisions and the measurement
price of each outstanding SAR, (v) the number of shares subject to and the
repurchase price per share subject to each outstanding award of Restricted Stock
and (vi) the share and per-share-related provisions and the purchase price, if
any, of each outstanding RSU and each Other Stock-Based Award, shall be
equitably adjusted by the Company (or substituted Awards may be made, if
applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
(2)Reorganization Events.
1.Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is canceled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.
2.Consequences of a Reorganization Event on Awards Other than Restricted Stock.
(A)In connection with a Reorganization Event, the Board may take any one or more
of the following actions as to all or any (or any portion of) outstanding Awards
other than Restricted Stock on such terms as the Board determines (except to the
extent specifically provided otherwise in an applicable Award agreement or
another agreement between the Company and the Participant): (i) provide that
such Awards shall be assumed, or substantially equivalent Awards shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof), (ii) upon written notice to a Participant, provide that all of the
Participant’s unvested Awards will be forfeited immediately prior to the
consummation of such Reorganization Event and/ or that all of the Participant’s
unexercised Awards will terminate immediately prior to the consummation of such
Reorganization Event unless exercised by the Participant (to the extent then
exercisable) within a specified period following the date of such notice,
(iii) provide that outstanding Awards shall become exercisable, realizable or
deliverable, or restrictions applicable to an Award shall lapse, in whole or in
part prior to or upon such Reorganization Event, (iv) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to Participants with respect to each Award held by a Participant equal
to (A) the number of shares of Common Stock subject to the vested portion of the
Award (after giving effect to any acceleration of vesting that occurs upon or
immediately prior to such Reorganization Event) multiplied by (B) the excess, if
any, of (I) the Acquisition Price over (II) the exercise, measurement or
purchase price of such Award and any applicable tax withholdings, in exchange
for the termination of such Award, (v) provide that, in connection with a
liquidation or dissolution of the Company, Awards shall convert into the right
to receive liquidation proceeds (if applicable, net of the exercise, measurement
or purchase price thereof and any applicable tax withholdings) and (vi) any
combination of the foregoing. In taking any of the actions permitted under this
Section 10(b)(2)(A), the Board shall not be obligated by the Plan to treat all
Awards, all Awards held by a Participant, or all Awards of the same type,
identically.
7

--------------------------------------------------------------------------------



(B)Notwithstanding the terms of Section 10(b)(2)(A)(i), in the case of
outstanding RSUs that are subject to Section 409A: (i) if the applicable RSU
agreement provides that the RSUs shall be settled upon a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i), and
the Reorganization Event constitutes such a “change in control event”, then no
assumption or substitution shall be permitted pursuant to Section 10(b)(2)(A)(i)
and the RSUs shall instead be settled in accordance with the terms of the
applicable RSU agreement; and (ii) the Board may only undertake the actions set
forth in clauses (iii), (iv) or (v) of Section 10(b)(2)(A) if the Reorganization
Event constitutes a “change in control event” as defined under Treasury
Regulation Section 1.409A-3(i)(5)(i) and such action is permitted or required by
Section 409A; if the Reorganization Event is not a “change in control event” as
so defined or such action is not permitted or required by Section 409A, and the
acquiring or succeeding corporation does not assume or substitute the RSUs
pursuant to clause (i) of Section 10(b)(2)(A), then the unvested RSUs shall
terminate immediately prior to the consummation of the Reorganization Event
without any payment in exchange therefor.
(C)For purposes of Section 10(b)(2)(A)(i), an Award (other than Restricted
Stock) shall be considered assumed if, following consummation of the
Reorganization Event, such Award confers the right to purchase or receive
pursuant to the terms of such Award, for each share of Common Stock subject to
the Award immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise or settlement of the Award to
consist solely of such number of shares of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) that the Board determined to be
equivalent in value (as of the date of such determination or another date
specified by the Board) to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event.
3.Consequences of a Reorganization Event on Restricted Stock. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company with respect to
outstanding Restricted Stock shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to such Restricted Stock; provided, however,
that the Board may either provide for termination or deemed satisfaction of such
repurchase or other rights under the instrument evidencing any Restricted Stock
or any other agreement between a Participant and the Company, either initially
or by amendment, or provide for forfeiture of such Restricted Stock if issued at
no cost. Upon the occurrence of a Reorganization Event involving the liquidation
or dissolution of the Company, except to the extent specifically provided to the
contrary in the instrument evidencing any Restricted Stock or any other
agreement between a Participant and the Company, all restrictions and conditions
on all Restricted Stock then outstanding shall automatically be deemed
terminated or satisfied.
(a)Change of Control.
a.Definitions.
(A)“Affiliate” shall mean with respect to the Company, (i) any company or other
trade or business that controls, is controlled by or is under common control
with the Company within the meaning of Rule 405 of Regulation C under the
Securities Act, including without limitation, any subsidiary, (ii) any
corporation or other entity controlling, controlled by, or under common control
with the Company, including any member of an affiliated group of which the
Company is a common parent corporation or subsidiary corporation (within the
meaning of Section 424 of the Code), and (iii) National CineMedia, LLC
(B)“Change of Control” shall mean:
(i)the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act) of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (x) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any
8

--------------------------------------------------------------------------------



acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A) or (B) of paragraph (iv) below, or (E) any acquisition by a Founding
Member (as defined below); or;
(ii)the acquisition by any Person, other than a Founding Member, of the right to
(A) elect or (B) nominate for election or (C) designate for nomination pursuant
to a Director Designation Agreement dated February 13, 2007 among the Company
and the Founding Members, a majority of the members of the Company’s Board;
(iii)the acquisition by any Person, other than the Company or a Founding Member,
of beneficial ownership of more than 50% of the Units of National CineMedia LLC;
(iv)consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination, (A) (x) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be; and (y) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were individuals who, as of the Effective Date, constitute
the Board (the “Incumbent Board”); provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board or was
designated pursuant to a Director Designation Agreement dated February 13, 2007
among the Company and the Founding Members shall be considered as though such
individual were a member of the Incumbent Board, at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination or (B) the Founding Members beneficially own, more than 50%
of, respectively, the outstanding shares of common stock or voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Business Combination;
(v)approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or
(vi)approval by the members of National CineMedia LLC of a complete liquidation
or dissolution of National CineMedia LLC.


Notwithstanding anything herein to the contrary, to the extent required for an
Award to comply with Section 409A, it shall be required that any event
constituting a “Change of Control” under the foregoing definition also
constitute a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(i).
(C)“Cause” shall mean, as determined by the Board or the Company, as applicable,
and unless otherwise provided in an employment, consulting or other services
agreement, if any, between the Participant and the Company or an Affiliate, (i)
gross negligence or willful misconduct in the performance of the material duties
and services required for the Participant’s position with the Company or an
Affiliate; (ii) Participant’s conviction or plea of nolo contendere for any
crime involving moral turpitude or a felony; (iii) Participant’s commission of
an act of deceit or fraud intended to result in personal and unauthorized
enrichment of Participant at the expense of the Company or any Affiliate; (iv)
Participant’s willful and material violation of the written policies of the
Company or any Affiliate as in effect from time to time, Participant’s willful
breach of a material obligation of Participant to the Company pursuant to
Participant’s duties and obligations under the Company’s Bylaws or Participant’s
willful and material breach of a material obligation of Participant to the
Company or any Affiliate pursuant to any plan, award, agreement or arrangement
between the Participant and the Company or any Affiliate.
(D)“Founding Member” shall have the meaning set forth in that Limited Liability
Company Operating Agreement of National CineMedia LLC, by and among the members
of National CineMedia LLC, as it may be amended, modified or replaced from time
to time.
9

--------------------------------------------------------------------------------



(E)“Good Reason” shall mean, unless otherwise provided in an employment, a
consulting or other services agreement, if any, between the Participant and the
Company or an Affiliate, (i) material reduction in the Participant’s base
compensation, (ii) a material diminution of the Participant’s duties, authority
or responsibilities, (iii) material relocation of the Participant’s primary
place of performing services or (iv) a material breach by the Company or an
Affiliate of any term of any employment, consulting or other services agreement,
if any, between the Participant and the Company or an Affiliate. Notwithstanding
the occurrence of any such event or circumstance, such occurrence shall not be
deemed to constitute Good Reason unless (x) the Participant gives the Company
notice of termination no more than 90 days after the initial existence of such
event or circumstance, (y) such event or circumstance has not been fully
corrected and the Participant has not been reasonably compensated for any losses
or damages resulting therefore within 30 days of the Company’s receipt of the
notice and (z) the Participant’s termination of employment actually occurs
within six months following the Company’s receipt of such notice.
(2)Consequences of a Change of Control on Awards other than Restricted Stock.
Notwithstanding the provisions of Section 10(b), except to the extent
specifically provided otherwise in an applicable Award agreement or another
agreement between the Company or an Affiliate and the Participant, each Award
other than Restricted Stock shall become immediately exercisable, realizable, or
deliverable in full or restrictions applicable to such Awards shall lapse in
full if, on or prior to the first anniversary of the date of the Change of
Control, the Participant’s employment with the Company or an Affiliate or an
acquiring or succeeding corporation is terminated for Good Reason by the
Participant or is terminated without Cause by the Company or an Affiliate or the
acquiring or succeeding corporation.
(3)Consequences of a Change of Control on Restricted Stock. Notwithstanding the
provisions of Section 10(b), except to the extent specifically provided
otherwise in an applicable Award agreement or another agreement between the
Company or an Affiliate and the Participant, each Award of Restricted Stock
shall become immediately free from all conditions and restrictions if, on or
prior to the first anniversary of the date of the Change of Control, the
Participant’s employment with the Company or an Affiliate or an acquiring or
succeeding corporation is terminated for Good Reason by the Participant or is
terminated without Cause by the Company or an Affiliate or the acquiring or
succeeding corporation.
11. General Provisions Applicable to Awards
(a)Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by a Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution or,
other than in the case of an Incentive Stock Option, pursuant to a qualified
domestic relations order, and, during the life of the Participant, shall be
exercisable only by the Participant; provided, however, that, except with
respect to Awards subject to Section 409A, the Board may permit or provide in an
Award for the gratuitous transfer of the Award by the Participant to or for the
benefit of any immediate family member, family trust or other entity established
for the benefit of the Participant and/or an immediate family member thereof if
the Company would be eligible to use a Form S-8 under the Securities Act for the
registration of the sale of the Common Stock subject to such Award to such
proposed transferee; provided further, that the Company shall not be required to
recognize any such permitted transfer until such time as such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument in form and substance satisfactory to the Company confirming
that such transferee shall be bound by all of the terms and conditions of the
Award. References to a Participant, to the extent relevant in the context, shall
include references to authorized transferees. For the avoidance of doubt,
nothing contained in this Section 11(a) shall be deemed to restrict a transfer
to the Company.
(b)Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.
(c)Termination of Status. The Board shall determine the effect on an Award of
the disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights, or receive any benefits, under an
Award.
(d)Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may elect to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise,
10

--------------------------------------------------------------------------------



vesting or release from forfeiture of an Award or at the same time as payment of
the exercise or purchase price, unless the Company determines otherwise. If
provided for in an Award or approved by the Board, a Participant may satisfy the
tax obligations in whole or in part by delivery (either by actual delivery or
attestation) of shares of Common Stock, including shares retained from the Award
creating the tax obligation, valued at their fair market value (valued in the
manner determined by (or in a manner approved by) the Company); provided,
however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income), except
that, to the extent that the Company is able to retain shares of Common Stock
having a fair market value (determined by, or in a manner approved by, the
Company) that exceeds the statutory minimum applicable withholding tax without
financial accounting implications or the Company is withholding in a
jurisdiction that does not have a statutory minimum withholding tax, the Company
may retain such number of shares of Common Stock (up to the number of shares
having a fair market value equal to the maximum individual statutory rate of tax
(determined by, or in a manner approved by, the Company)) as the Company shall
determine in its sole discretion to satisfy the tax liability associated with
any Award. Shares used to satisfy tax withholding requirements cannot be subject
to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.
(e)Amendment of Award. Except as otherwise provided in Sections 5(g) and 6(e)
related to repricings, the Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option. The
Participant’s consent to such action shall be required unless (i) the Board
determines that the action, taking into account any related action, does not
materially and adversely affect the Participant’s rights under the Plan or (ii)
the change is permitted under Section 10.
(f)Conditions on Delivery of Stock. The Company will not be obligated to deliver
any shares of Common Stock pursuant to the Plan or to remove restrictions from
shares previously issued or delivered under the Plan until (i) all conditions of
the Award have been met or removed to the satisfaction of the Company, (ii) in
the opinion of the Company’s counsel, all other legal matters in connection with
the issuance and delivery of such shares have been satisfied, including any
applicable securities laws and regulations and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
(g)Acceleration. The Board may at any time provide that any Award shall become
immediately exercisable in whole or in part, free from some or all restrictions
or conditions or otherwise realizable in whole or in part, as the case may be.
12.Miscellaneous
(a)No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award by virtue of the adoption of the Plan, and the
grant of an Award shall not be construed as giving a Participant the right to
continued employment or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.
(b)No Rights As Stockholder; Clawback. Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be issued with
respect to an Award until becoming the record holder of such shares. In
accepting an Award under the Plan, the Participant agrees to be bound by any
clawback policy that the Company has in effect or may adopt in the future.
(c)Effective Date and Term of Plan. The Plan shall become effective on the
Effective Date. No Awards shall be granted under the Plan after the expiration
of 10 years from the Effective Date but Awards previously granted may extend
beyond that date.
(d)Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time provided that (i) neither Section 5(g) nor 6(e)
requiring stockholder approval of any option or SAR repricing may be amended
without stockholder approval; (ii) no amendment that would require stockholder
approval under the rules of the national securities exchange on which the
Company then maintains its primary listing may be made effective unless and
until the Company’s stockholders approve such amendment; and (iii) if the
national securities exchange on which the Company then maintains its primary
listing does not have rules regarding when stockholder approval of amendments to
equity compensation plans is required (or if the Company’s Common Stock is not
then listed on any national securities exchange), then no
11

--------------------------------------------------------------------------------



amendment to the Plan (A) materially increasing the number of shares authorized
under the Plan (other than pursuant to Section 4(c) or 10), (B) expanding the
types of Awards that may be granted under the Plan, or (C) materially expanding
the class of participants eligible to participate in the Plan shall be effective
unless and until the Company’s stockholders approve such amendment. In addition,
if at any time the approval of the Company’s stockholders is required as to any
other modification or amendment under Section 422 of the Code or any successor
provision with respect to Incentive Stock Options, the Board may not effect such
modification or amendment without such approval. Unless otherwise specified in
the amendment, any amendment to the Plan adopted in accordance with this Section
12(d) shall apply to, and be binding on the holders of, all Awards outstanding
under the Plan at the time the amendment is adopted, provided the Board
determines that such amendment, taking into account any related action, does not
materially and adversely affect the rights of Participants under the Plan. No
Award shall be made that is conditioned upon stockholder approval of any
amendment to the Plan unless the Award provides that (i) it will terminate or be
forfeited if stockholder approval of such amendment is not obtained within no
more than 12 months from the date of grant and (2) it may not be exercised or
settled (or otherwise result in the issuance of Common Stock) prior to such
stockholder approval.
(e)Authorization of Sub-Plans (including for Grants to non-U.S. Employees). The
Board may from time to time establish one or more sub-plans under the Plan for
purposes of satisfying applicable securities, tax or other laws of various
jurisdictions. The Board shall establish such sub-plans by adopting supplements
to the Plan containing (i) such limitations on the Board’s discretion under the
Plan as the Board deems necessary or desirable or (ii) such additional terms and
conditions not otherwise inconsistent with the Plan as the Board shall deem
necessary or desirable. All supplements adopted by the Board shall be deemed to
be part of the Plan, but each supplement shall apply only to Participants within
the affected jurisdiction and the Company shall not be required to provide
copies of any supplement to Participants in any jurisdiction which is not the
subject of such supplement.
(f)Compliance with Section 409A. If and to the extent (i) any portion of any
payment, compensation or other benefit provided to a Participant pursuant to the
Plan in connection with his or her employment termination constitutes
“nonqualified deferred compensation” within the meaning of Section 409A and (ii)
the Participant is a specified employee as defined in Section 409A(a)(2)(B)(i),
in each case as determined by the Company in accordance with its procedures, by
which determinations the Participant (through accepting the Award) agrees that
he or she is bound, such portion of the payment, compensation or other benefit
shall not be paid before the day that is six months plus one day after the date
of “separation from service” (as determined under Section 409A) (the “New
Payment Date”), except as Section 409A may then permit. The aggregate of any
payments that otherwise would have been paid to the Participant during the
period between the date of separation from service and the New Payment Date
shall be paid to the Participant in a lump sum on such New Payment Date, and any
remaining payments will be paid on their original schedule. The Company makes no
representations or warranty and shall have no liability to the Participant or
any other person if any provisions of or payments, compensation or other
benefits under the Plan are determined to constitute nonqualified deferred
compensation subject to Section 409A but do not to satisfy the conditions of
that section.
(g) Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, employee or agent of the Company
will be liable to any Participant, former Participant, spouse, beneficiary, or
any other person for any claim, loss, liability, or expense incurred in
connection with the Plan, nor will such individual be personally liable with
respect to the Plan because of any contract or other instrument he or she
executes in his or her capacity as a director, officer, employee or agent of the
Company. The Company will indemnify and hold harmless each director, officer,
employee or agent of the Company to whom any duty or power relating to the
administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in settlement of a claim with the Board’s approval) arising out of
any act or omission to act concerning the Plan unless arising out of such
person’s own fraud or bad faith.
        (h) Governing Law. The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, excluding choice-of-law principles of the law of such
state that would require the application of the laws of a jurisdiction other
than the State of Delaware.


12